I dissent. I am unable to perceive any substantial distinction in law between the instant case and Pierce v. Pacific Mut. LifeIns. Co. of Calif., 7 Wn.2d 151, 109 P.2d 322. In thePierce case, the plaintiff was suffering from a preexisting chronic heart ailment. While driving his car, he was suddenly confronted with an impending automobile collision. The resulting fright caused him to suffer an immediate cerebral hemorrhage. In the present case, there was a preexisting chronic heart condition and a strain, induced by Mr. Evans' pushing his automobile upgrade and across the street, from which he immediately thereafter collapsed and died.
Can the preexisting diseased condition of Mr. Evans' heart have less bearing upon the language of the policies than did the preexisting diseased condition of Mr. Pierce's heart and circulatory system? Or, is it the suddenness and unexpectedness of the fright, strain, trauma, or inducing cause, resulting in a stoppage of the functions of the diseased heart, which must control the interpretation of the language of the insurance policies?
In the Pierce case, the policy insured
"`. . . against Bodily Injury sustained . . . solely through accidental means . . . and resulting directly, independently and exclusively of all other causes, in —
"`(A) Immediate and continuous total disability that prevents the Insured . . . from performing any and every kind of duty pertaining to his occupation, . . .'"
Pierce was incapacitated on December 6, 1938, and for ten or fifteen years prior to that time he had been afflicted *Page 630 
with arteriosclerosis and hypertension, and six years previously he had suffered a slight cerebral hemorrhage which had required hospitalization for six days. To use the language of the court in that opinion:
"He recovered from that attack, however, to the extent that he was able to resume his usual work as a lawyer, although he continued to have arteriosclerosis and high blood pressure. He was accordingly advised by his physician to avoid stress and strain, inasmuch as a person in his condition is more susceptible to cerebral hemorrhage than is a normally healthy person."
In that case, also, this court said:
"The mere fact that hypertension and arteriosclerosis render one more susceptible to cerebral hemorrhages, is clearly not determinative of the question. If such were not the case, thebenefits of accident insurance would be available to those inperfect health only, for in every instance it could well be argued that, were it not for the weakened condition of the individual, the disability would not have resulted or, else, would have been less pronounced." (Italics mine.)
We held squarely in that case that Mr. Pierce's diseased heart was but a condition and not a concurring cause of his injury. We quoted with approval from Driskell v. United States Health Acc. Ins. Co., 117 Mo. App. 362, 93 S.W. 880, to the same effect.
Turning to the complaints in the cases before us, it will be noticed that, in the first cause of action against the Metropolitan Life Insurance Company, the controlling clause in the policy recites as follows:
". . . (5) that death shall not have been the result of self-destruction, whether sane or insane, or caused by or contributed to directly or indirectly, or wholly or partially, by disease, or by bodily or mental infirmity; . . ."
The applicable provision of the policy referred to in the second cause of action against Metropolitan Insurance Company is as follows:
"No Accidental Death Benefit will be paid if the death of the Insured is the result of self-destruction, whether sane or insane, nor if death is caused or contributed to, directly *Page 631 
or indirectly, or wholly or partially, by disease, or by bodily or mental infirmity."
The Travelers Insurance Company policy, which constituted the basis of a separate cause of action by respondent, but is consolidated here with respondent's suits against the Metropolitan Insurance Company, provides, in its applicable portion, as follows:
". . . against loss resulting directly and independently of all other causes from bodily injuries sustained during the term of this Policy and effected solely through accidental means, . . .
"The insurance under this Policy shall not cover hernia, nor shall it cover accident, injury, death, disability or other loss caused directly or indirectly, wholly or partly, (1) by bacterial infections (except pyogenic infections which shall occur through an accidental cut or wound), or (2) by any other kind of disease."
Evans fell dead immediately following an undue and violent strain induced by pushing his stalled automobile across one of the streets of Tacoma. An autopsy examination showed a diseased heart condition specified as:
"1. Arteriosclerosis with almost complete occlusion of the anterior descending branch of the left coronary.
"2. Chronic myocarditis with scarring most marked in the left ventricle."
The fundamental rule of liberal construction of the insurance policy in favor of the assured and his beneficiaries should apply in the present case. It was applied in the Pierce case,supra. Certainly, there is no distinction — medically, factually, or legally — between the two cases. Evans collapsed immediately after he had pushed his automobile across the street. Mr. Pierce collapsed mentally at the instant that he perceived the imminent collision of his car with another. Mr. Evans might have lived for years, in the absence of the sudden and violent strain which he underwent in moving his automobile. The strain was the cause of Evans' death, just as fright was the cause of Mr. Pierce's sudden cerebral hemorrhage. Judge Steinert said, in the Pierce case: *Page 632 
"The general rule adopted by the majority of the courts in such cases, is that the direct and proximate cause is that which sets in motion a train of events which brings about a result without the intervention of any force operating or working actively from a new and independent source. Hanley v. Occidental Life Ins.Co., 164 Wn. 320, 326, 2 P.2d 636; 6 Couch, Cyclopedia of Insurance Law, 5311, § 1471.
"The statement of the general rule, however, simple as it may at first seem to be, does not fully solve the difficulty inhering in many complex situations. It is easy to give a definition of `proximate cause,' but it is not so easy, at times, to determine the particular factor which precisely meets the requirements of the definition. In short, the difficulty is always that of applying the definition to a given state of facts, that is, to determine what was the thing that set in motion a train of events which brought about a certain result, and whether or not other factors were intervening forces `operating or working actively from a new and independent source.'
"Confining ourselves to that branch of the law involving accident insurance policies, we have an expression by this court as to the proper test of causation. In the Hanley case,supra, we quoted with approval the following statement fromDriskell v. U.S. Health  Accident Ins. Co., 117 Mo. App. 362,93 S.W. 880, wherein the analogous provision in the policy was `if death should result solely from such injuries':
"`"`We think the only reasonable interpretation to be placed upon this clause is to say that the injury must stand out as the predominant factor in the production of result and not that it must have been so virulent in character as necessarily and inevitably to have produced that result regardless of all other conditions and circumstances. People differ so widely in health, vitality and ability to resist disease and injury, that what may mean death to one man would be comparatively harmless to another and, therefore, the fact that a given injury may not be generally lethal does not prevent it from becoming so under certain conditions; and if, under the peculiar temperament or condition of health of an individual upon whom it is inflicted, such injury appears as the active, efficient cause that sets in motion agencies that result in death, without the intervention of any other independent force, then it should be regarded as the sole and proximate cause of death. The fact that the physical infirmity of the victim may be a necessary condition *Page 633 
to the result does not deprive the injury of its distinction as the sole producing cause. In such case, disease or low vitality do not arise to the dignity of concurring causes, but, in having deprived nature of her normal power of resistance to attack, appear rather as the passive allies of the agencies set in motion by the injury.'"'
"The concluding sentence of the paragraph just quoted seems to us to furnish the answer to the particular question in this case. The appellant may have had a diseased condition which deprived him of the normal power of resistance to the effects of undue strain or fright, and it may have been a necessary condition to the result, but his physical condition did not necessarily deprive the strain or fright of its character as the predominant factor in the production of the result. In other words, appellant's prior state of health was but a condition, and not a concurring cause."
Under the strict rule suggested by the majority, any physical difficulty, grave or slight, might well be brought within the prohibitive provisions of the accident policy. Not one member of the human family out of ten thousand is a perfect physical specimen. Latent and incipient tuberculosis, heart derangement, diabetes, cancer, and a multitude of other diseases beset the human system. Any one of them might be said to be an "indirect contributing cause of death," when accompanied by sudden and unexpected fright or external strain or trauma. I do not believe that insurance companies should collect premiums upon "accident" policies and, at the same time, be permitted to defend against recovery upon such policies on the theory that the assured, at the time of his death, was afflicted with some hidden ailment or disease which, indirectly and remotely, contributed, with the immediate proximate cause, to his death.
Vital statistics on causes of death in the state of Washington sustain this observation. Judicial notice may be taken of the current report of the director of health for the state of Washington which supplies data on the ten major causes of death. We learn that 21,292 deaths occurred in the state during 1945; that, of this number, 31%, or 6,601, resulted from heart ailment, 12% from cancer, 9% from head injuries, 5% from kidney disorders, 3% from pneumonia, 3% from tuberculosis, 3% from automobile accidents, *Page 634 
2% from diabetes, 2% from hardening of the arteries, and 1% from suicide. No expert mathematical training is necessary to bring one to a realization of the effect of the majority opinion upon holders of accident insurance policies who have the misfortune to be afflicted with a heart ailment or one of the major causes of death.
Strict construction of the policy against the insured might warrant such a rule as has been announced by the majority. Liberal construction in favor of the insured will never countenance it. The rule of law laid down by this court, construing this type of policy, was clearly announced in thePierce case, supra. The effect of the majority opinion is to completely reverse that decision without expressly so ruling. I cannot concur in this.
MILLARD, C.J., concurs with CONNELLY, J.
December 27, 1946. Petition for rehearing denied. *Page 635